Citation Nr: 1748299	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-16 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability (claimed as a back disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2016, the RO issued a rating decision that granted service connection for coronary artery disease and prostate cancer, and assigned ratings.  The Veteran subsequently filed a statement expressing his disagreement with the ratings assigned for both disabilities.  See, August 2016 Veteran's Statement in Support of Claim.  Generally, the filing of a notice of disagreement (NOD) places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC), if not already issued.  See 38 C.F.R. § 3.103(f), 19.9(c).  However, effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as an NOD if it is submitted on a standardized form provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201 (from March 24, 2015); see also 79 Fed. Reg. 57698; VA Form 21-0958, "Notice of Disagreement."  Here, in a May 2016 letter, the RO informed the Veteran that, if he did not agree with the decision, he needed to complete, sign, and return the enclosed VA Form 21-0958, Notice of Disagreement, with respect to his disagreement with the May 2016 rating decision.  Therefore, because the statement filed by the Veteran in August 2016 cannot constitute a valid NOD, those matters are not presently in appellate status before the Board.  See 38 C.F.R. § 20.201.

In March 2017, the Board remanded the case for additional development and it now returns for further appellate review.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's lumbar spine disability had its onset in active service.


CONCLUSION OF LAW

Service connection for degenerative joint disease of the lumbosacral spine with chronic low back pain is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants the Veteran's claim in full.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has a low back disability due to an injury in service.  Specifically, he states that he was required to lift very heavy equipment on a regular basis.  See October 2008 Correspondence.  He reports that his back problems began in 1967.  See August 2008 VA Form 21-526, Veteran's Application for Compensation and/or Pension.  Specifically, he points to an incident in which he lost his grip on a shell, and while trying to recover, felt a pop in his back on his left side.  Since then, he has had chronic back pain.  See July 2012 Correspondence.

The Veteran has a current disability of degenerative joint disease of the lumbosacral spine with chronic low back pain.  See May 2010 VA Examination Report.

Regarding in-service incurrence, as noted above, the Veteran has consistently stated that he injured his back as a result of his duties that required him to carry heavy test equipment.  Service treatment records show that he complained of a sore back in August 1969, and was prescribed medication.  

The Board acknowledges that there is no medical opinion specifically linking the Veteran's current back disabilities to his in-service back injury.  Indeed, two medical opinions have been sought for clarification on the issue of nexus, but the Board finds both opinions to be inadequate and finds that further attempts at seeking clarification would not avail the Veteran.  In this regard, the Board finds the May 2010 VA examination inadequate insofar as it failed to comment on private medical records showing that the Veteran received treatment for his back as early as 1998.  The same examiner provided an addendum opinion in May 2017.  Again, the examiner failed to mention the fact that the Veteran received consistent treatment for his back beginning shortly after service.  Rather, the examiner merely stated that aside from the 1969 in-service incident of back pain, that there was nothing in the file "to indicate [the] veteran having any episode of back pain that can be related to his military service."  Accordingly, the Board accords little probative value to both opinions.

Thus, the Board is left to weigh two inadequate VA opinions, private medical treatment records, and the Veteran's lay statements.  The Board finds the Veteran's statements regarding continuity of back symptomatology since service to be competent and credible.  The Board accords great weight to the Veteran's consistent  statements that he injured his back in service carrying heavy test equipment and that he has experienced back pain since service, especially when weighed against private treatment records that evidence back treatment starting in 1973, just four years after the Veteran separated from service.  A letter from a now retired physician's office, received by VA in May 2017, states that the Veteran was a patient of the physician's practice from 1973 through 1987, having initially sought treatment for a low back condition.  The letter noted that the Veteran was seen on a regular basis, and was treated using the Gonstead chiropractic method.

In December 2001, the Veteran sought emergency room treatment for back pain and relayed his pain level at that time as a "10" out of "10."  He was advised to use ice, rest, and exercise, and was given medication.

A July 2008 letter from a private physician advised that he had treated the Veteran since January 2008, and that the Veteran had diagnoses of lumbosacral sprain/strain and lumbar subluxation.

In his February 2010 notice of disagreement, the Veteran stated that his back problems had continued since service.

As noted above, the May 2010 VA examiner diagnosed degenerative joint disease of the lumbosacral spine with chronic low back pain.  At that examination, the Veteran reported that he had to lift heavy equipment in service and had episodes of back pain.

A June 2012 statement from a fellow serviceman, J.L.P., stated that he knew the Veteran since high school, and that they served at the same time.  J.L.P. indicated that upon discharge, they got together in 1970 and he remembers the Veteran complaining of back pain.  J.L.P. noted that the Veteran never lifts more than 40 pounds and always asks for help.  He said that the Veteran's back problems had become worse over the years.

The Board reiterates that it finds the Veteran's reports of continuity of back symptomatology to be competent and credible, and finds that the aforementioned treatment reports of record support his statements.   As degenerative joint disease is one of the chronic disabilities which may be found to be related to service based on continuity of symptomatology, the Board need not remand the claim for another opinion.  Further, after carefully weighing the evidence in favor of, and against, the claim, the Board concludes that there is no adequate basis to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

In light of the Veteran's competent and credible descriptions of the in-service incurrence, and continuity of back symptomatology since service, the Veteran's physician's report of having treated the Veteran for low back issues since as early as 1973 through 1987, the June 2012 buddy statement of J.L.P. competently and credibly identifying that the Veteran complained of back pain upon separation from service with worsening symptoms for 40 years, and the subsequent documentation of continuing care for back pain, the Board finds that the evidence of record for and against the Veteran's service connection claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for the Veteran's lumbar spine disability.
ORDER

Service connection for degenerative joint disease of the lumbosacral spine with chronic low back pain is granted.




____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


